DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/23/2021.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  
Regarding Claim 2, the limitation “the initial work function layer is” should be changed to read “the plurality of initial work functions layers are” for continuity. 
Regarding Claim 12, the limitation “wherein the plurality of initial work function layers includes more than one initial work function layer” seems redundant as the typical definition of plurality indicated more than one. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 12, 15, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (CN 105826256 A, translation provided).
Regarding Claim 1, Liu in Fig. 1-9 teaches a method for forming a semiconductor structure, comprising: providing a substrate structure, including: a substrate (100), including a first region (NMOS) and a second region (PMOS), and a dielectric layer (300) disposed on the substrate, wherein the dielectric layer in the first region includes a first gate opening (301), and the dielectric layer in the second region includes a second gate opening (302; Fig.’s 1-2; Page 4 of translation); forming a plurality of initial work function layers (402/403) on bottom and sidewall surfaces of the first gate opening and bottom and sidewall surfaces of the second gate opening (Fig. 4-
Regarding Claim 2, Liu teaches wherein the plurality of initial work function layers are made of a material including titanium nitride (TiNx), titanium aluminide (TiAl), tantalum nitride (TaNx), or a combination thereof (Page 5 of translation describing TiN layer 403 and TaN layer 402). 
Regarding Claim 3, Liu teaches wherein: the oxide etching process includes a first wet etching process (Page 6 and 7 describing a wet etching process using water and ozone). 
Regarding Claim 5, Liu teaches wherein the main etching process includes a second wet etching process (Page 6 and 7 describing a wet etching process using water and HCL). 
Regarding Claim 12, Liu teaches wherein when the plurality of initial work function layers includes more than one initial work function layer, a number of cycling times of the combined etching process is smaller than or equal to a number of layers that form the plurality of initial work function layers (Fig. 3-4 and 7). In particular, Liu 
Regarding Claim 15, Liu teaches prior to forming the plurality of the initial work function layers on the bottom and sidewall surfaces of the first gate opening and the bottom and sidewall surfaces of the second gate opening, further including: forming a stop layer (401/402) on the bottom and sidewall surfaces of the first gate opening and the bottom and sidewall surfaces of the second gate opening (Fig. 3-4). 
Regarding Claim 16, Liu teaches wherein: the stop layer is made of a material including tantalum nitride (TaNx), or a high-k dielectric material, wherein: a dielectric constant of the high-k dielectric material is larger than 3.9; and the high-k dielectric material includes at least one of hafnium oxide, alumina, and zirconia (Fig. 3-4; translation page 5). In particular, Liu teaches that layer 401 is a high-k dielectric material comprising the materials as claimed and also teaches layer 402 comprises TaN and functions as a stop layer as well as a work function layer. 
Regarding Claim 18, Liu teaches after the work function layer is formed in the second gate opening, further including: forming a gate electrode layer (410/420) in the first gate opening and the second gate opening (Fig. 9; see Page 7 of the translation). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu above, and further in view of Lyu (CN 110459468 A, translation provided) and Chung et al. (U.S. Patent Pub. No. 2018/0090313, from hereinafter “Chung”).
Regarding Claim 4, Liu fails to specifically teach wherein the etching solution used in the first wet etching process includes a hydrogen fluoride (HF) solution.
Lyu teaches a similar method of etching a TiN layer in a two-step process wherein the first step includes a wet etching process that includes an HF solution that is diluted with water (See Translation Page 4). 
In view of the teachings of Lyu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Liu to include wherein the etching solution used in the first wet etching process includes a hydrogen fluoride (HF) solution because this is a well-known solution used for etching oxides and more specifically for etching oxides formed on work function materials similar to that of the applicant and Liu.
Lyu fails to specifically teach that the volume ratio of hydrogen fluoride to water in the HF solution is 1:200.
Chung teaches a wet etching process including an HF solution with a volume ratio of HF to water in the HF solution being 1:200 (¶ 0038, Fig. 2). 
In view of the teachings of Chung, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Liu as modified by Lyu to include the specific HF solution ration because that the volume ratio of hydrogen fluoride to water in the HF solution is 1:200 finding the desire solution ratio of HF to water would only involve routine skill in the art and experimentation. Furthermore, selecting the appropriate ratio is important in order to achieve the desired etching results without damaging other components or overetching. 
.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu above, and further in view of Lyu.
Regarding Claim 6, Liu teaches the an etching solution used in the second wet etching process includes one of HCL and a temperature of the etching solution is in a range of approximately 0°C to 80°C but fails to specifically teach wherein the etching solution used in the second wet etching process specifically includes one of a hydrogen peroxide (H202) solution, a mixed solution of ammonia water (NH4OH) and hydrogen peroxide, and a mixed solution of hydrogen chloride (HCl) and hydrogen peroxide; and
a temperature of the etching solution is in a range of approximately 50 °C to 80 °C.
Lyu teaches a similar method of etching a TiN layer in a two-step process wherein the second step includes a second wet etching process, wherein the etching solution used in the second wet etching process specifically includes one of a hydrogen peroxide (H202) solution, a mixed solution of ammonia water (NH4OH) and hydrogen peroxide, and a mixed solution of hydrogen chloride (HCl) and hydrogen peroxide; and
a temperature of the etching solution is in a range of approximately 50 °C to 80 °C (see Page 4 of the translation describing a mixed solution of ammonia water and hydrogen peroxide having a temperature of 40-60°C). 
In view of the teachings of Lyu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Liu to include the specifics of the second wet etching solution as claimed because this is a well-known solution in the art used to etch similar materials such as TiN that are used for forming work-function layers as described by the applicant and Liu.

Claims 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu above, and further in view of Huang et al. (U.S. Patent Pub. No. 2020/0044073, from hereinafter “Huang”).
Regarding Claim 11, Liu fails to specifically teach wherein after performing the main etching process to etch the plurality of initial work function layers, each cycle of the combined etching processes further includes using deionized (DI) water to rinse the first gate opening.
Huang teaches a similar method of etching work function layers wherein after the etching step is conducted deionized (DI) water is used to rinse the first gate opening (¶ 0050). 
In view of the teachings of Huang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Liu to include using deionized (DI) water to rinse the first gate opening after the main etching process because the DI water will help to clean and rinse away any residual materials and etching bi-products to provide a surface having excellent properties for further fabrication steps. 
Regarding Claim 13-14, Liu fails to specifically teach after the work function layer is formed in the second gate opening, further including: performing a drying treatment process on the substrate, wherein: the drying treatment process includes electric hot-plate heating drying, air heating drying, hydrothermal drying, or chemical reagent dehydration treatment and more specifically wherein the drying treatment process includes chemical reagent dehydration treatment; and a solution used in the chemical reagent dehydration treatment includes an isopropanol solution at a temperature in a range of approximately 50 °C to 75 °C.
Huang teaches a similar method of etching work function layers wherein after the etching step is conducted a drying treatment process is used on the substrate, wherein: the drying treatment process includes electric hot-plate heating drying, air heating drying, hydrothermal drying, or chemical reagent dehydration treatment and more specifically wherein the drying treatment process includes chemical reagent dehydration treatment; and a solution used in the chemical reagent dehydration treatment includes ¶ 0050). 
In view of the teachings of Huang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Liu to include a drying treatment process as claimed after the etching steps because this will ensure that the surface of the gate opening that is exposed is completely dry and free from moisture that could interfere with subsequent process steps such as depositing a gate electrode. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu above, and further in view of Huang et al. (U.S. Patent Pub. No. 2016/0181163, from hereinafter “Chiang”).
Regarding Claim 17, Liu mentions that the work function layers may be used in forming FinFET type transistor devices but fails to specifically teach that the substrate includes a base substrate, a first fin structure disposed on the base substrate of the first region, and a second fin structure disposed on the base substrate of the second region; the dielectric layer is disposed on the first fin structure, the second fin structure, and the substrate; the first gate opening is formed in the dielectric layer and exposes at least a portion of the first fin structure; and the second gate opening is formed in the dielectric layer and exposes at least a portion of the second fin structure.
Chiang teaches a similar method of forming a semiconductor device including providing a substrate that includes a base substrate (102), a first fin structure (104a) disposed on the base substrate of a first region (100a), and a second fin (104b) ¶’s 0011-0020). 
In view of the teachings of Chiang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Liu to include that the substrate includes first and second fin structures and the first and second gate openings are formed to expose the first and second fin structures because finFET type devices are well known in the art as mentioned by Liu and exposing the fin structure through the gate openings allows the fins to act as the channels of the subsequently formed devices wherein layers such as the gate dielectric, work function layers and gate electrode can be formed thereon and in contact with the fin. 

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach performing first and second surface treatments on the plurality of work function layers that includes a hydrophilic treatment process before the oxide etching process or after the oxide etching process and before the main etching process. 

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Nowling (U.S. Patent Pub. No. 2014/0363981) teaches a method of etching TiN including a pre-treatment step, a wet etching step using ammonia water and hydrogen peroxide, and a post-treatment step. 
(ii) Lim et al. (U.S. Patent Pub. No. 2012/0083111) teaches a method of etching a material in a semiconductor device using a combined etching process including: performing an oxide etching process using a solution of hydrogen fluoride and a main etching process using a solution of ammonia water and hydrogen peroxide. 
(iii) Lee et al. (U.S. Patent Pub. No. 2013/0075827) teaches a method form forming a semiconductor structure, comprising: providing a substrate structure, including: a substrate, including a first region and a second region, and a dielectric layer disposed on the substrate, wherein the dielectric layer in the first region includes a first gate opening, and the dielectric layer in the second region includes a second gate opening; forming a plurality of initial work function layers on bottom and sidewall surfaces of the first gate opening and bottom and sidewall surfaces of the second gate opening; and performing an etching process to remove the plurality of initial work function layers in the first gate opening and form a work function layer in the second 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        November 5, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894